                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII



JOHN B. HOPKINS,                               CIVIL NO. 19-00321 JAO-WRP
                     Plaintiff,                ORDER DISMISSING ACTION

       vs.
WILLIAM AILA, et al.,
                     Defendants.



                         ORDER DISMISSING ACTION
      Plaintiff John B. Hopkins (“Plaintiff”) commenced this action on June 21,

2019. ECF No. 1. On October 16, 2019, the Court issued an Order Granting

Defendant United States of America’s Motion to Dismiss. ECF No. 41. The Court

dismissed the action as to Defendant United States, but granted Plaintiff leave to

file an amended complaint by November 18, 2019. See id.

      On November 1, 2019, Defendant Department of Hawaiian Home Lands,

State of Hawai‘i filed a suggestion of death pursuant to Federal Rule of Civil

Procedure 25(a)(1), which provides that another party may file a motion to

substitute in for a deceased plaintiff, but also provides that “[i]f the motion is not

made within 90 days after service of a statement noting the death, the action by or

against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). To date,
Plaintiff has not filed an amended complaint and Plaintiff’s successor(s) or

representative have not filed a motion for substitution.

      Federal Rule of Civil Procedure 41(b) authorizes the Court to sua sponte

dismiss an action for failure “to prosecute or to comply with [the federal] rules or a

court order.” Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest

Serv., 403 F.3d 683, 689 (9th Cir. 2005). Unless the Court in its order for

dismissal otherwise specifies, a dismissal under this rule operates as an

adjudication upon the merits. Fed. R. Civ. P. 41(b).

      To determine whether dismissal is appropriate, the Court must consider five

factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

court’s need to manage its docket; (3) the risk of prejudice to defendants/

respondents; (4) the availability of less drastic alternatives; and (5) the public

policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291

F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61

(9th Cir. 1992)).

      In view of Plaintiff’s failure to file an amended complaint in accord with the

Court’s Order and because no motion for substitution has been filed under Rule

25(a), the Court finds that the Pagtalunan factors support dismissal of this action.

The public’s interest in expeditious resolution of this litigation strongly favors

dismissal, see Pagtalunan, 291 F.3d at 642 (“The public’s interest in expeditious


                                           2
resolution of litigation always favors dismissal.” (quoting Yourish v. Cal.

Amplifier, 191 F.3d 983, 990 (9th Cir. 1999))), as does the Court’s need to manage

its docket. See id. (citing Ferdik, 963 F.2d at 1261). Moreover, there is no risk of

prejudice to Defendants. Finally, there are currently no less drastic alternatives

available.

       The Court concedes that the public policy favoring disposition of cases on

their merits weighs against dismissal. However, considering the totality of the

circumstances and because all of the preceding factors favor dismissal, this factor

is outweighed.

                                       CONCLUSION

       In accordance with the foregoing, this action is HEREBY DISMISSED.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, January 31, 2020.




Civil No. 19-00321 JAO-WRP, Hopkins v. Aila, et al., ORDER DISMISSING ACTION



                                                 3
